
	

114 HR 829 IH: Supporting Athletes, Families and Educators to Protect the Lives of Athletic Youth Act
U.S. House of Representatives
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 829
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2015
			Mrs. Capps (for herself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To promote youth athletic safety and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Supporting Athletes, Families and Educators to Protect the Lives of Athletic Youth Act or the SAFE PLAY Act. 2.Education, awareness, and training about children’s cardiac conditions to increase early diagnosis and prevent deathPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following:
			
				399V–6.Materials and educational resources to increase awareness of cardiomyopathy and other higher risk
			 childhood cardiac conditions among school administrators, educators,
			 coaches, students and families
 (a)Materials and resourcesNot later than 18 months after the date of enactment of the SAFE PLAY Act, the Secretary, acting through the Director of the Centers for Disease Control and Prevention (referred to in this section as the Director) and in consultation with national patient advocacy and health professional organizations experts in cardiac health, including all forms of cardiomyopathy, shall develop public education and awareness materials and resources to be disseminated to school administrators, educators, school health professionals, coaches, families, and other appropriate individuals. The materials and resources shall include—
 (1)information to increase education and awareness of high risk cardiac conditions and genetic heart rhythm abnormalities that may cause sudden cardiac arrest in children, adolescents, and young adults, including—
 (A)cardiomyopathy; (B)conditions such as long QT syndrome, Brugada syndrome, catecholaminergic polymorphic ventricular tachycardia, short QT syndrome, Wolff-Parkinson-White syndrome; and
 (C)other cardiac conditions, as determined by the Secretary; (2)sudden cardiac arrest and cardiomyopathy risk assessment worksheets to increase awareness of warning signs and symptoms of life-threatening cardiac conditions in order to prevent acute cardiac episodes and increase the likelihood of early detection and treatment;
 (3)information and training materials for emergency interventions such as cardiopulmonary resuscitation (referred to in this section and in section 399V–7 as CPR) and ways to obtain certification in CPR delivery;
 (4)guidelines and training materials for the proper placement and use of life-saving emergency equipment such as automatic external defibrillators (referred to in this section and section 399V–7 as AED) and ways to obtain certification on AED usage; and
 (5)recommendations for how schools, childcare centers, and local youth athletic organizations can develop and implement cardiac emergency response plans, including recommendations about how a local educational agency (as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) can apply such response plans to all students enrolled in the public schools served by such local educational agency.
 (b)Development of materials and resourcesThe Secretary, acting through the Director, shall develop and update as necessary and appropriate the materials and resources described in subsection (a) and, in support of such effort, the Secretary is encouraged to establish an advisory panel that includes the following members:
 (1)Representatives from national patient advocacy organizations, including— (A)not less than 1 organization dedicated to pediatrics;
 (B)not less than 1 organization dedicated to school-based wellness; (C)not less than 1 organization dedicated to cardiac research, health, and awareness; and
 (D)not less than 1 organization dedicated to advocacy and support for individuals with cognitive impairments or developmental disabilities.
 (2)Representatives of medical professional societies, including pediatrics, cardiology, emergency medicine, and sports medicine.
 (3)A representative of the Centers for Disease Control and Prevention. (4)Representatives of other relevant Federal agencies.
 (5)Representatives of schools such as administrators, educators, sports coaches, and nurses. (c)Dissemination of materials and resourcesNot later than 30 months after the date of enactment of the SAFE PLAY Act, the Secretary, acting through the Director, shall disseminate the materials and resources described in subsection (a) in accordance with the following:
 (1)Distribution by State educational agenciesThe Secretary shall make available such written materials and resources to State educational agencies (as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) to distribute—
 (A)to school administrators, educators, school health professionals, coaches, and parents, guardians, or other caregivers, the cardiomyopathy education and awareness materials and resources described in subsection (a);
 (B)to parents, guardians, or other caregivers, the cardiomyopathy and sudden cardiac arrest risk assessment worksheets described in subsection (a)(2);
 (C)to school administrators, school health professionals, and coaches— (i)the information and training materials described in subsection (a)(3); and
 (ii)the guidelines and training materials described in subsection (a)(4); and (D)to school administrators, educators, coaches, and youth sports organizations, the recommendations described in subsection (a)(5).
 (2)Dissemination to health departments and professionalsThe Secretary shall make available such materials and resources to State and local health departments, pediatricians, hospitals, and other health professionals, such as nurses and first responders.
						(3)Dissemination of information through the internet
							(A)CDC
 (i)In generalThe Secretary, acting through the Director, shall post the materials and resources developed under subsection (a) on the public Internet website of the Centers for Disease Control and Prevention.
 (ii)Maintenance of informationThe Director shall maintain on such Internet website such additional and updated information regarding the resources and materials under subsection (a) as necessary to ensure such information reflects the latest standards.
 (B)State educational agenciesState educational agencies are encouraged to create Internet webpages dedicated to disseminating the information and resources developed under subsection (a) to the general public, with an emphasis on targeting dissemination to families of students and students.
 (4)Accessibility of informationThe information regarding the resources and materials under subsection (a) shall be made available in a format and in a manner that is readily accessible to individuals with cognitive and sensory impairments.
 (d)Report to congressNot later than 3 years after the date of the enactment of this section, and annually thereafter, the Secretary shall submit to Congress a report identifying the steps taken to increase public education and awareness of higher risk cardiac conditions that may lead to sudden cardiac arrest.
 (e)DefinitionsIn this section: (1)School administratorsThe term school administrator means a principal, director, manager, or other supervisor or leader within an elementary school or secondary school (as such terms are defined under section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), State-based early education program, or childcare center.
 (2)SchoolsThe term school means an early education program, childcare center, or elementary school or secondary school (as such terms are so defined) that is not an Internet- or computer-based community school.
 (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal years 2016 through 2021.
					399V–7.Grants to provide for cardiac training and equipment in public elementary, middle, and secondary
			 schools
 (a)Authority To make grantsThe Secretary, in consultation with the Secretary of Education, shall award grants to eligible local educational agencies—
 (1)to enable such local educational agencies to purchase AEDs and implement nationally recognized CPR and AED training courses; or
 (2)to enable such local educational agencies to award funding to eligible schools that are served by the local educational agency to purchase AEDs and implement nationally recognized CPR and AED training courses.
 (b)Use of fundsAn eligible local educational agency receiving a grant under this section, or an eligible school receiving grant funds under this section through an eligible local educational agency, shall use the grant funds—
 (1)to pay a nationally recognized training organization, such as the American Heart Association, the American Red Cross, or the National Safety Council, for instructional, material, and equipment expenses associated with the training necessary to receive CPR and AED certification in accordance with the materials and resources developed under section 399V–6(a)(3); or
 (2)if the local educational agency or an eligible school served by such agency meets the conditions described under subsection (c)(2), to purchase AED devices for eligible schools and pay the costs associated with obtaining the certifications necessary to meet the guidelines established in section 399V–6(a)(4).
						(c)Grant eligibility
 (1)ApplicationTo be eligible to receive a grant under this section, a local educational agency shall submit an application to the Secretary at such time, in such manner, and containing such information and certifications as such Secretary may reasonably require.
 (2)AED training and allocationTo be eligible to use grant funds to purchase AED devices as described in subsection (b)(2), an eligible local educational agency shall demonstrate to the Secretary that such local educational agency or an eligible school served by such agency has or intends to implement an AED training program in conjunction with a CPR training program and has or intends to implement an emergency cardiac response plan as of the date of the submission of the grant application.
 (d)Priority of awardThe Secretary shall award grants under this section to eligible local educational agencies based on one or more of the following priorities:
 (1)A demonstrated need for initiating a CPR or AED training program in an eligible school or a community served by an eligible school, which may include—
 (A)schools that do not already have an automated AED on school grounds; (B)schools in which there are a significant number of students on school grounds during a typical day, as determined by the Secretary;
 (C)schools for which the average time required for emergency medical services (as defined in section 330J(f)) to reach the school is greater than the average time required for emergency medical services to reach other public facilities in the community; and
 (D)schools that have not received funds under the Rural Access to Emergency Devices Act (42 U.S.C. 254c note).
 (2)A demonstrated need for continued support of an existing CPR or AED training program in an eligible school or a community served by an eligible school.
 (3)A demonstrated need for expanding an existing CPR or AED training program by adding training in the use of an AED.
 (4)Previously identified opportunities to encourage and foster partnerships with and among community organizations, including emergency medical service providers, fire and police departments, nonprofit organizations, public health organizations, parent-teacher associations, and local and regional youth sports organizations to aid in providing training in both CPR and AED usage and in obtaining AED equipment.
 (5)Recognized opportunities to maximize the use of funds provided under this section. (e)Matching funds required (1)In generalTo be eligible to receive a grant under this section, an eligible local educational agency shall provide matching funds from non-Federal sources in an amount equal to not less than 25 percent of the total grant amount.
 (2)WaiverThe Secretary may waive the requirement of paragraph (1) for an eligible local educational agency if the number of children counted under section 1124(c)(1)(A) of the Elementary and Secondary Education Act of 1965 for the local educational agency is 20 percent or more of the total number of children aged 5 to 17, inclusive, served by the eligible local educational agency.
 (f)DefinitionsIn this section: (1)Eligible local educational agencyThe term eligible local educational agency means a local educational agency, as defined in section 9101 of the Elementary and Secondary Education Act of 1965, that has established a plan to follow the guidelines and carry out the recommendations described under section 399V–6(a) regarding cardiac emergencies.
 (2)Eligible schoolThe term eligible school means a public elementary, middle, or secondary school, including any public charter school that is considered a local educational agency under State law, and which is not an Internet- or computer-based community school.
 (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of the fiscal years 2016 through 2021.
 399V–8.Requirement to include cardiac conditions in existing research and investigationsThe Director of the Centers for Disease Control and Prevention shall develop data collection methods, to be included in the School Health Policies and Practices Survey authorized under section 301, that are being carried out as of the date of enactment of the SAFE PLAY Act, to determine the degree to which school administrators, educators, school health professionals, coaches, families, and other appropriate individuals have an understanding of cardiac issues. Such data collection methods shall be designed to collect information about—
 (a)the ability to accurately identify early symptoms of a cardiac condition, such as cardiomyopathy, cardiac arrest, and sudden cardiac death;
 (b)the dissemination of training described in section 399V–6(a)(3) regarding the proper performance of cardiopulmonary resuscitation; and
 (c)the dissemination of guidelines and training described in section 399V–6(a)(4) regarding the placement and use of automatic external defibrillators..
 3.Prevention and treatment of youth athlete concussionsPart E of title IX of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7881 et seq.) is amended—
 (1)by striking the heading relating to subpart 2 and inserting the following: Subpart 3—Other Provisions; and (2)by inserting after subpart 1, the following new subpart:
				
					2State requirements for the prevention and treatment of concussions
						9511.Minimum state requirements
 (a)In generalBeginning for fiscal year 2017, as a condition of receiving funds under this Act for a fiscal year, a State shall, not later than July 1 of the preceding fiscal year, certify to the Secretary in accordance with subsection (b) that the State has in effect and is enforcing a law or regulation that, at a minimum, establishes the following requirements:
 (1)Local educational agency concussion safety and management planEach local educational agency in the State (including each public charter school that is considered a local educational agency under State law), in consultation with members of the community in which the local educational agency is located and taking into consideration the guidelines of the Centers for Disease Control and Prevention’s Pediatric Mild Traumatic Brain Injury Guideline Workgroup, shall develop and implement a standard plan for concussion safety and management for public schools served by the local educational agency that includes—
 (A)the education of students, school administrators, educators, coaches, youth sports organizations, parents, and school personnel about concussions, including—
 (i)training of school personnel on evidence-based concussion safety and management, including prevention, recognition, risk, academic consequences, and response for both initial and any subsequent concussions; and
 (ii)using, maintaining, and disseminating to students and parents release forms, treatment plans, observation, monitoring, and reporting forms, recordkeeping forms, and post-injury and prevention fact sheets about concussions;
 (B)supports for each student recovering from a concussion, including— (i)guiding the student in resuming participation in school-sponsored athletic activities and academic activities with the help of a multidisciplinary concussion management team, which shall include—
 (I)a health care professional, the parents of such student, and other relevant school personnel; and (II)an individual who is assigned by the public school in which the student is enrolled to oversee and manage the recovery of the student;
 (ii)providing appropriate academic accommodations aimed at progressively reintroducing cognitive demands on such student; and
 (iii)if the student's symptoms of concussion persist for a substantial period of time— (I)evaluating the student in accordance with section 614 of the Individuals with Disabilities Education Act (20 U.S.C. 1414) to determine whether the student is eligible for services under part B of such Act (20 U.S.C. 1411 et seq.); or
 (II)evaluating whether the student is eligible for services under section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794); and
 (C)best practices, as defined by national neurological medical specialty and sports health organizations, designed to ensure, with respect to concussions, the uniformity of safety standards, treatment, and management, including—
 (i)disseminating information on concussion safety and management to the public; and (ii)applying best practice and uniform standards for concussion safety and management to all students enrolled in the public schools served by the local educational agency.
 (2)Posting of information on concussionsEach public school in the State shall post on school grounds, in a manner that is visible to students and school personnel, and make publicly available on the school website, information on concussions that—
 (A)is based on peer-reviewed scientific evidence or consensus (such as information made available by the Centers for Disease Control and Prevention);
 (B)shall include— (i)the risks posed by sustaining a concussion or multiple concussions;
 (ii)the actions a student should take in response to sustaining a concussion, including the notification of school personnel; and
 (iii)the signs and symptoms of a concussion; and (C)may include—
 (i)the definition of a concussion under section 9512(1); (ii)the means available to the student to reduce the incidence or recurrence of a concussion; and
 (iii)the effects of a concussion on academic learning and performance. (3)Response to a concussionIf any school personnel of a public school in the State suspect that a student has sustained a concussion during a school-sponsored athletic activity or other school-sponsored activity—
 (A)the student shall be— (i)immediately removed from participation in such activity; and
 (ii)prohibited from resuming participation in school-sponsored athletic activities— (I)on the day the student sustained the concussion; and
 (II)until the day the student is capable of resuming such participation, according to the student's written release, as described in paragraphs (4) and (5);
 (B)the school personnel shall report to the concussion management team described under paragraph (1)(B)(i)—
 (i)that the student may have sustained a concussion; and (ii)all available information with respect to the student's injury; and
 (C)the concussion management team shall confirm and report to the parents of the student— (i)the type of injury, and the date and time of the injury, suffered by the student; and
 (ii)any actions that have been taken to treat the student. (4)Return to athleticsIf a student enrolled in a public school in the State sustains a concussion, before the student resumes participation in school-sponsored athletic activities, the relevant school personnel shall receive a written release from a health care professional, that—
 (A)may require the student to follow a plan designed to aid the student in recovering and resuming participation in such activities in a manner that—
 (i)is coordinated, as appropriate, with periods of cognitive and physical rest while symptoms of a concussion persist; and
 (ii)reintroduces cognitive and physical demands on the student on a progressive basis so long as such increases in exertion do not cause the re-emergence or worsening of symptoms of a concussion; and
 (B)states that the student is capable of resuming participation in such activities once the student is asymptomatic.
 (5)Return to academicsIf a student enrolled in a public school in the State has sustained a concussion, the concussion management team (as described under paragraph (1)(B)(i)) of the school shall consult with and make recommendations to relevant school personnel and the student to ensure that the student is receiving the appropriate academic supports, including—
 (A)providing for periods of cognitive rest over the course of the school day; (B)providing modified academic assignments;
 (C)allowing for gradual reintroduction to cognitive demands; and (D)other appropriate academic accommodations or adjustments.
 (b)Certification requirementThe certification required under subsection (a) shall be in writing and include a description of the law or regulation that meets the requirements of subsection (a).
 9512.DefinitionsIn this subpart: (1)ConcussionThe term concussion means a type of mild traumatic brain injury that—
 (A)is caused by a blow, jolt, or motion to the head or body that causes the brain to move rapidly in the skull;
 (B)disrupts normal brain functioning and alters the physiological state of the individual, causing the individual to experience—
 (i)any period of observed or self-reported— (I)transient confusion, disorientation, or altered consciousness;
 (II)dysfunction of memory around the time of injury; or (III)disruptions in gait or balance; and
 (ii)symptoms that may include— (I)physical symptoms, such as headache, fatigue, or dizziness;
 (II)cognitive symptoms, such as memory disturbance or slowed thinking; (III)emotional symptoms, such as irritability or sadness; or
 (IV)difficulty sleeping; and (C)occurs—
 (i)with or without the loss of consciousness; and (ii)during participation—
 (I)in a school-sponsored athletic activity; or (II)in any other activity without regard to whether the activity takes place on school property or during the school day.
 (2)Health care professionalThe term health care professional means a physician (including a medical doctor or doctor of osteopathic medicine), registered nurse, athletic trainer, physical therapist, neuropsychologist, or other qualified individual—
 (A)who is registered, licensed, certified, or otherwise statutorily recognized by the State to provide medical treatment; and
 (B)whose scope of practice and experience includes the diagnosis and management of traumatic brain injury among a pediatric population.
 (3)ParentThe term parent means biological or adoptive parents or legal guardians, as determined by applicable State law. (4)Public schoolThe term public school means an elementary school or secondary school (as such terms are so defined), including any public charter school that is considered a local educational agency under State law, and which is not an Internet- or computer-based community school.
 (5)School personnelThe term school personnel has the meaning given such term in section 4151, except that such term includes coaches and athletic trainers.
 (6)School-sponsored athletic activityThe term school-sponsored athletic activity means— (A)any physical education class or program of a public school;
 (B)any athletic activity authorized by a public school that takes place during the school day on the school’s property;
 (C)any activity of an extracurricular sports team, club, or league organized by a public school; and (D)any recess activity of a public school..
 4.Heat advisory and heat acclimatization guidelines for secondary school athleticsPart E of title IX of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7881 et seq.) is amended by adding at the end the following:
			
				9537.Heat advisory and heat acclimatization procedures
 (a)Materials and resourcesThe Secretary, in consultation with the Secretary of Health and Human Services and the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration, shall develop public education and awareness materials and resources to be disseminated to school administrators, school health professionals, coaches, families, and other appropriate individuals. The materials and resources shall include—
 (1)information regarding the health risks associated with exposure to excessive heat and excessive humidity, as defined by the National Weather Service;
 (2)tips and recommendations on how to avoid heat-related illness, including proper hydration and access to the indoors or cooling stations; and
 (3)strategies for heat-acclimatization that address the types and duration of athletic activities considered to be generally safe during periods of excessive heat.
 (b)Implantation of excessive heat action planPublic schools shall develop an excessive heat action plan to be used during all school-sponsored athletic activities that occur during periods of excessive heat and humidity. Such plan shall—
 (1)be in effect prior to full scale athletic participation by students, including any practices or scrimmages prior to the beginning of the school’s academic year; and
 (2)apply to days when an Excessive Heat Watch or Excessive Heat Warning or Advisory has been issued by the National Weather Service for the area in which the athletic event is to take place..
 5.Guidelines for emergency action plans for athleticsThe Secretary of Health and Human Services, working through the Director of the Centers for Disease Control and Prevention, and in consultation with the Secretary of Education, shall work with stakeholder organizations to develop recommended guidelines for the development of emergency action plans for youth athletics. Such plans shall include the following:
 (1)Identifying the characteristics of an athletic, medical, or health emergency. (2)Procedures for accessing emergency communication equipment and contacting emergency personnel, including providing directions to the specific location of the athletic venue that is used by the youth athletic group or organization.
 (3)Instructions for accessing and utilizing appropriate first-aid, CPR techniques, and emergency equipment, such as an automatic external defibrillator.
			6.Guidelines for safe energy drink use by youth athletes
 (a)Development of guidelinesNot later than 2 years after the date of enactment of this Act, the Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs, in collaboration with the Director of the Centers for Disease Control and Prevention and other related Federal agencies, may—
 (1)develop information about the ingredients used in energy drinks and the potential side effects of energy drink consumption; and
 (2)recommend guidelines for the safe use of energy drink consumption by youth, including youth participating in athletic activities.
 (b)Dissemination of guidelinesNot later than 6 months after any information or guidelines are developed under subsection (a), the Secretary of Education, in coordination with the Commissioner of Food and Drugs, shall disseminate such information and guidelines to school administrators, educators, school health professionals, coaches, families, and other appropriate individuals.
 (c)Energy drink definedIn this section the term energy drink means a class of products in liquid form, marketed as either a dietary supplement or conventional food under the Federal Food, Drug, and Cosmetic Act, for the stated purpose of providing the consumer with added physical or mental energy, and that contains—
 (1)caffeine; and (2)not less than one of the following ingredients:
 (A)Taurine. (B)Guarana.
 (C)Ginseng. (D)B vitamins such as cobalamin, folic acid, pyridoxine, or niacin.
 (E)Any other ingredient added for the express purpose of providing physical or mental energy, as determined during the development of guidelines in accordance with subsection (a).
 (d)Prohibition on restriction of marketing and sales of energy drinksNothing in this section shall be construed to provide the Commissioner of Food and Drugs with authority to regulate the marketing and sale of energy drinks, beyond such authority as that Commissioner may have as of the date of enactment of this Act.
			7.Research relating to youth athletic safety
 (a)Expansion of CDC ResearchSection 301 of the Public Health Service Act (42 U.S.C. 241) is amended by adding at the end the following:
				
 (f)The Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall, to the extent practicable, expand, intensify, and coordinate the activities of the Centers for Disease Control and Prevention with respect to cardiac conditions, concussions, and heat-related illnesses among youth athletes..
 (b)Report to CongressNot later than 6 years after the enactment of this Act, the Director of the Centers for Disease Control and Prevention and the Secretary of Education shall prepare and submit a joint report to Congress that includes information, with respect to the 5-year period beginning after the date of enactment of this Act, about—
 (1)the number of youth fatalities that occur while a youth is participating in an athletic activity, and the cause of each of those deaths; and
 (2)the number of catastrophic injuries sustained by a youth while the youth is participating in an athletic activity, and the cause of such injury.
 8.Conforming amendmentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended—
 (1)by striking the item relating to the heading of subpart 2 of part E of title IX and inserting the following new item:
				Subpart 3—Other Provisions;
 and(2)by inserting after the item relating to section 9506, the following new items: Subpart 2—State Requirements for the Prevention and Treatment of ConcussionsSec. 9511. Minimum State requirements.Sec. 9512. Definitions..  